Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 17, 2022 was filed after the mailing date of the Notice of Allowance on January 26, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
Claims 1, 3-16, and 18-21 are allowed. The following of reasons for allowance (mailed February 17, 2022): 
For claims 1 and 18, the prior art of record fails to teach or fairly suggest the second counter electrode comprises a through hole.  Additionally, it would not have been obvious to one of ordinary skill in the art at the effective filing date to provide a second counter electrode comprising a through hole because none of the prior art of record suggests this feature. 
For claim 16, the prior art fails to teach or fairly suggest that each of the plurality of high voltage electrodes has an arc shaped corner having a curvature radius that is in a range of 5% to 50% of a length of a short side of the cross section.  It would not have been obvious to one of ordinary skill in the art at the effective filing date to have each of the plurality of high voltage electrodes with an arc shaped corner having a curvature radius that is in a range of 5% to 50% of a length of a short side of the cross section because none of the prior art of record suggests this feature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        February 22, 2022